Citation Nr: 0016429	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a left knee injury.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a lumbar spine injury with 
degenerative changes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

The instant appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied a claim 
for service connection for a back condition, pain and 
swelling of the joints, and shortness of breath.  The issues 
were recharacterized as listed on the first page of this 
decision in the August 1998 supplemental statement of the 
case, and the veteran confirmed the recharacterization of the 
issues at his March 2000 hearing before the undersigned 
member of the Board of Veterans' Appeals (Board) sitting at 
North Little Rock.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus connecting a 
recently diagnosed COPD and the veteran's military service.

2. The claim for service connection for COPD is not 
plausible. 

3.  By decision entered in October 1971, the St. Louis, 
Missouri, RO denied service connection for residuals of a 
bilateral knee injury.  The veteran was notified of that 
determination but did not initiate an appeal within one year.  

4.  Evidence received since the time of the October 1971 
decision is so significant by itself and in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's left knee 
claim.

5.  The veteran's current left knee disorder, diagnosed as 
residuals of a left knee injury, are shown to be related to 
service.

6.  By decision entered in October 1971, the St. Louis RO 
denied service connection for residuals of a low back injury.  
The veteran was notified of that determination but did not 
initiate an appeal within one year.  

7.  Evidence received since the time of the October 1971 
decision is so significant by itself and in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a back disorder.

8.   Service medical records show complaints of and treatment 
for low back pain on several occasions which was assessed in 
one record as bad back sprain; and there is competent 
evidence currently documenting the presence of residuals of a 
lumbar spine injury with degenerative changes.

9.  The veteran's claim for service connection for residuals 
of a lumbar spine injury is plausible.


CONCLUSIONS OF LAW

1.  A claim for service connection for COPD is not well 
grounded and there is no further duty to assist the claimant 
in the development of this claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The RO's October 1971 decision denying a claim for 
residuals of a left knee injury is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

3.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a left knee injury.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1999).

4.  Residuals of a left knee injury were incurred as a result 
of an incident in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

5.  The RO's October 1971 decision denying a claim for 
residuals of a low back injury is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

6.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a lumbar spine injury.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).

7.  A claim for service connection for residuals of a lumbar 
spine injury with degenerative changes is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

COPD

The veteran contends that he incurred COPD, manifested by 
shortness of breath, in service.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The threshold question 
to be answered is whether the veteran has presented evidence 
of a well-grounded claim; that is, one that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107 (West 1991); Murphy, 1 
Vet. App. at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for direct service connection service 
connection has been submitted when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The Board has reviewed all the evidence of record.  The 
veteran's July 1968 pre-induction examination noted mild 
dyspnea, or shortness of breath, from smoking.  He reported 
shortness of breath during his 1970 separation examination.

A September 1971 VA chest X-ray was negative.  A January 1998 
VA examination report noted his complaints of intermittent 
shortness of breath and a dry cough which worsened with 
weather changes.  Physical examination revealed wheezes, and 
it was noted that he smoked a pack of cigarettes per day.  
The veteran denied taking any pulmonary medication, including 
inhalers.  Pulmonary function testing showed moderate 
obstructive pulmonary impairment, and the diagnostic 
impression was COPD.

Private medical treatment records did not reveal significant 
complaints, treatment, or diagnoses referable to COPD.  
During his May 1998 personal hearing, the veteran testified 
that his shortness of breath problem worsened while he was on 
active duty.  However, he stated that he was not excused from 
any of his duties in service as a result of shortness of 
breath, and he stated that he never went on sick call in 
service for shortness of breath.  He testified that he had 
not been treated for his shortness of breath since service 
and that he had not lost any time from work due to this 
problem.

During his March 2000 hearing before the undersigned, the 
veteran reported that he had started smoking at age nine and 
that his smoking habit worsened in service due to the demands 
and pressures associated with active duty.  He testified that 
the stress and hard work in service caused his breathing 
problems.  His representative suggested that sleeping in 
poorly ventilated quarters and breathing kerosene or cobalt 
fumes during service may have caused a problem for him, but 
the veteran was uncertain as to that connection.  The veteran 
denied problems with coughing in service and denied having 
the flu or colds in service.  He also testified that no 
physician had ever linked his COPD to service, as he had 
never sought treatment for that problem.

In this case, the Board's search of the record does not 
disclose any medical opinion which connects or in any way 
attempts to link any existing pulmonary disorder manifested 
by shortness of breath, including COPD, with any disease or 
injury incurred in or aggravated by service.  There is no 
competent evidence from a physician or other medical 
professional that would link the COPD that was diagnosed in 
1998 to the veteran's military service.  Consequently, the 
claim for service connection for COPD is not plausible, and 
therefor it is no well grounded 38 U.S.C.A. § 5107(a) (West 
1991).

Where the claimant has not met the initial burden of 
submitting a well grounded claim, the VA has no further duty 
to assist him in developing facts pertinent to the claim, 
including no duty to solicit a medical opinion.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of evidence 
needed to complete his or her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the claimant has been advised of the evidence necessary 
to well ground the claim.  See Robinette, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits. The RO 
rating decision, statement of the case and supplemental 
statement of the case adequately informed the veteran of 
reasons for the denial which basically consisted of the lack 
of evidence to support his claim in accordance with 
38 U.S.C.A. § 5103 (West 1991).  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The 
veteran has not reported that any other pertinent evidence 
might be available and there is nothing in the record that 
would suggest the existence of evidence that if available 
might well ground this claim, especially given the 
development efforts that were undertaken by the RO.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been fulfilled.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the veteran's claim of 
service connection for COPD as not well grounded.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

Left knee

As an initial matter, the Board notes that the rating 
decision on appeal did not characterize the left knee claim 
as a finally adjudicated claim or one which would have 
required new and material evidence to reopen.  The veteran 
was not provided with the appropriate laws and regulations 
pertaining to new and material evidence in the statement of 
the case or supplemental statement of the case.  
Notwithstanding the RO's action, the Board is required to 
address the issue of whether new and material evidence has 
been submitted that would be sufficient to reopen the 
veteran's claim, prior to considering the claim on the 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir.1996).

The Board finds that the veteran made an earlier claim for 
service connection for a left knee disability in 1971 which 
constitutes the same claim as is at issue here.  The claim 
was denied by the RO and he did not appeal.  Therefore, new 
and material evidence is required to reopen the claim, as it 
became final.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In light of the favorable outcome of this claim, the 
Board finds that no prejudice will result to the veteran by 
way of appellate review at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  His service 
medical records show that he complained of left knee pain in 
March 1969, especially in the morning, which had lasted 
approximately four months.  Physical examination was normal, 
and the impression was left knee pain.  A July 1969 record 
again noted complaints of left knee pain and indicated a 
questionable fracture of the patella in the past.  
Examination was negative, and the impression was post-
traumatic knee pain.  He reported swollen or painful joints 
during his 1970 separation examination.

The veteran first filed a claim for benefits in 1971.  By 
rating decision dated in October 1971 service connection for 
residuals of a bilateral knee injury was denied because no 
knee condition was found during a September 1971 VA 
examination.  At the time of the examination, the veteran 
complained of pain, particularly in the left knee, since 
service; however, physical examination was essentially 
negative.  The diagnosis was "[h]istory of injury to the 
knee, symptomatic."  He was informed of the denial of his 
claim by letter dated in November 1971.  He did not appeal 
that decision, and it became final.

The veteran next filed a claim for benefits for pain and 
swelling in the joints in October 1997.  Additional evidence 
has been received since the time of the RO's October 1971 
denial.  This evidence includes a January 1998 VA examination 
report which noted complaints of left knee pain and found 
slight crepitus and tenderness at the lateral joint line on 
examination.  The examiner noted that the veteran injured the 
left knee in service.  The diagnosis was "[r]esiduals of 
left knee injury."  X-rays of the left knee were normal.  
The additional evidence also includes private treatment 
records dated in 1996 and 1997 which do not show significant 
complaints, treatment, or diagnosis referable to the left 
knee.  Finally, the additional evidence includes the 
veteran's testimony during hearings in 1998 and 2000 wherein 
he stated that he had left knee pain since service, although 
he did not receive any left knee treatment.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  Most 
of the additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the 
veteran's claim in October 1971.  Much of the "new" 
evidence is also "material," inasmuch as it shows that the 
veteran has a current left knee disability and indicates that 
that disability can be attributed to service.  New and 
material evidence having been submitted, the veteran is 
entitled to have his claim considered de novo.

In this regard, the Board notes first that the veteran's 
claim is well grounded.  As to evidence of current 
disability, the record on appeal contains a recent diagnosis 
of residuals of a left knee injury.  Regarding evidence of 
in-service incurrence, service medical records show treatment 
for a left-knee injury in July 1969.  As to a medical opinion 
on nexus, the January 1998 diagnosis of residuals of a left 
knee injury was made following the physician's notation of 
only an in-service left knee traumatic event, as reported by 
the veteran.  Because the July 1969 record indicating left-
knee trauma that occurred during service is the only episode 
of left knee trauma contained in the record on appeal, and 
because the physician who diagnosed the veteran as having 
residuals of a left knee injury had mentioned the in-service 
trauma and was apparently aware of no other event(s) of left 
knee trauma, the Board finds that the veteran has submitted 
the medical evidence of a nexus between his service and his 
current left knee disability that is needed to well-ground 
this claim.  See Hodges v. West, 13 Vet. App. 287, 291 
(2000).

Based on the above, the Board is persuaded that the veteran 
currently has residuals of a left knee injury which occurred 
in service.  The record does not contain any "negative" 
clinical evidence suggesting that the veteran's current left 
knee problems are not related to his left knee injury in 
service or resulted from a post-service event.  Accordingly, 
the Board finds that there is sufficient evidence of record 
to support the conclusion that the veteran's residuals of a 
left knee injury were incurred as a result of active military 
service.  As such, the veteran has established that he is 
entitled to service connection for residuals of a left knee 
injury.


Residuals of a lumbar spine injury with degenerative changes

Like the left knee claim discussed above, the Board notes 
that the rating decision on appeal did not characterize the 
lumbar spine claim as one which required new and material 
evidence to reopen.  The veteran was not provided with the 
appropriate laws and regulations pertaining to new and 
material evidence in the statement of the case or 
supplemental statement of the case.  The Board finds that the 
veteran made an earlier claim for service connection for a 
low back disability in 1971 which constitutes the same claim 
that it is currently at issue here; therefore, new and 
material evidence would be required to reopen the present 
claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In 
light of the fact that the Board finds that new and material 
has been presented as regards the lumbar spine claim, no 
prejudice will result to the veteran by way of appellate 
review at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  His service 
medical records show that he complained of low back pain 
beginning in July 1969.  The impression was paraspinal muscle 
pain, and he was prescribed medication.  A December 1969 
record noted "no injury" as regards the veteran's back 
complaints.  He was placed on limited duty for 30 days.  
Undated lumbosacral X-rays taken in service noted no defects.  
He reported back trouble during his 1970 separation 
examination.

The veteran first filed a claim for benefits in 1971.  By 
rating decision dated in October 1971 service connection for 
residuals of a low back injury was denied because no low back 
condition was found during a September 1971 VA examination.  
At the time of the examination, the veteran complained of 
pain, which he reported, had begun in July 1969 due to 
carrying a heavy radio.  Physical examination was essentially 
negative.  The diagnosis was "[l]ow back pain, no abnormal 
physical findings on this examination."  He was informed of 
the denial of his claim by letter dated in November 1971, but 
since he did not appeal that decision, it became final.

The veteran next filed a claim for benefits for back pain in 
October 1997.  Additional evidence has been received since 
the time of the RO's October 1971 denial.  This evidence 
includes a January 1998 VA examination report.  During the 
1998 examination, he reported low back pain since he injured 
his low back carrying a radio in 1970.  He reported that he 
took medication and did back exercises daily.  The only 
abnormality found on physical examination was tenderness to 
palpation at L2-4.  X-rays revealed mild scoliosis and 
degenerative disc disease at L4-5.  The diagnostic impression 
was "[r]esiduals of lumbar spine injury with degenerative 
changes."  The additional evidence also includes private 
treatment records dated from October 1996 to July 1997, which 
show periodic treatment for low back pain.  Those records 
also reveal that the veteran injured his back in February 
1994 while bending over to pick up some trash.  In March 
1997, it was noted that he was unsure how he had injured it 
on that occasion.  In May 1997 he hurt his back again while 
trying to move an air conditioner.  Finally, the additional 
evidence includes the veteran's testimony during hearings in 
1998 and 2000 wherein he stated that he had been treated 
privately for low back problems in the 1980s.  The veteran's 
representative indicated that he would attempt to get those 
records within 60 days of the 1998 hearing; however, no such 
records have been associated with the claims file.  During 
his 1998 hearing, the veteran also testified that he had 
injured his back at work within the last year which had 
caused him to lose several days of employment.  During his 
2000 hearing, he stated that no physician had ever told him 
that his degenerative arthritis of the back was related to 
service.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  Most 
of the additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the 
veteran's claim in October 1971.  Much of the "new" 
evidence is also "material," inasmuch as it shows that the 
veteran has a current low back disability, including 
degenerative arthritis, that it might be attributed to 
service.  New and material evidence having been submitted, 
the veteran is entitled to have his claim considered de novo.

In this regard, the Board notes first that the veteran's 
claim is well grounded.  As to evidence of current 
disability, the record on appeal contains a recent diagnosis 
of residuals of a lumbar spine injury with degenerative 
changes.  Regarding evidence of in-service incurrence, the 
service medical records show several periods of treatment for 
low back problems.  As to a medical opinion on nexus, the 
January 1998 diagnosis of residuals of a lumbar spine injury 
with degenerative changes was made following the physician's 
notation of only the in-service low back traumatic event, as 
reported by the veteran.  See Hodges v. West, 13 Vet. 
App. 287, 291 (2000).

ORDER

The claim for service connection for COPD is denied.  

New and material evidence sufficient to reopen a claim for 
entitlement to residuals of a left knee injury having been 
submitted, the claim is reopened.  

The claim for entitlement to service connection for residuals 
of a left knee injury is allowed.

New and material evidence sufficient to reopen a claim for 
entitlement to residuals of a lumbar spine injury with 
degenerative changes having been submitted, the claim is 
reopened and it is found to be well-grounded.  To that extent 
only, the appeal is granted.

REMAND

As indicated above, the Board has determined that the veteran 
has provided new and material evidence for his lumbar spine 
claim and has further determined that the claim is well 
grounded.  Once it has been determined that a claim is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

Based upon the evidence of record, which shows that the 
veteran has had intercurrent low back injuries since service, 
and, in consideration of the above-mentioned VA medical 
opinion which indicated that there was a relationship between 
the veteran's low back problems and his period of service but 
did not mention the intercurrent injuries, the Board is of 
the opinion that a contemporaneous and thorough VA 
examination is warranted.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.   The veteran should be scheduled for 
a VA examination specifically to 
determine the nature and etiology of any 
existing low back disorder.  The entire 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examination.  The report of the 
examination should include a detailed 
account of all pathology and 
manifestations associated with any back 
disability found to be present.  X-rays 
and any other studies deemed necessary by 
the examiner to properly assess the 
nature and etiology of the veteran's back 
disorder should be conducted and the 
results must be available to the 
examining physician prior to the 
completion of the report.  The examiner 
must be requested to review the entries 
in the service medical records and 
express opinions on the following 
questions: (1) the exact current 
diagnosis of any back pathology and 
whether any back condition is acquired or 
congenital; (2) the degree of probability 
that any back disorder is the proximate 
result of injury or trauma documented in 
service; (3) whether it is as least as 
likely as not that any current low back 
disorder, including arthritis is related 
in any way to the veteran's period of 
active service as opposed to post-service 
or intercurrent low back injuries.  A 
complete rationale for all opinions 
expressed and conclusions reached should 
be included in the examination report.  

2.  Subsequently, the RO should review 
the claims folder and ensure that the 
examination report is in compliance with 
the directives of this REMAND.  If it is 
not, is should be returned to the 
examiner for corrective action.  

3.  Thereafter, the RO should consider 
all additional information obtained as a 
result of this remand and readjudicate 
the veteran's claim for service 
connection for residuals of a lumbar 
spine injury with degenerative changes 
with consideration of all applicable laws 
and regulations.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.   

4.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).
  

If the decision remains adverse to the veteran, he and his 
representative, if applicable, should be furnished a 
supplemental statement of the case and should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted as to the issue addressed in this 
remand.  No action is required of the veteran until he 
receives further notice.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 



